The defendant, Clark Hunter, was convicted in the district court of Oklahoma county of the crime of obtaining property by means of a bogus check and sentenced to pay a fine of $350 and costs, and has appealed.
Petition in error with case-made attached was filed in this court on April 17, 1942. On January 20, 1943, the cause was assigned for oral argument, but no appearance was made on behalf of the defendant and no briefs have been filed.
Rule 9 of this court provides:
"Where no counsel appears and no briefs are filed, the court will examine the pleadings, the instructions of the court and the exceptions taken thereto, and the judgment and sentence, and if no prejudicial error appears, will affirm the judgment."
This court has made an examination of the record. The proof of the state showed that defendant procured a used automobile from L. D. Abney of Oklahoma City by giving him a check upon a California bank, payment of which was refused because the defendant had no account in said bank. The evidence offered by the defendant was more in the nature of mitigating circumstances explaining his failure to pay the check than it was in the nature of a defense for the alleged crime. No doubt the trial court *Page 54 
took into consideration the evidence of the defendant in assessing the punishment as no sentence of confinement was assessed, but merely a fine. A jury was waived and the judgment of conviction was rendered by the court. We find no errors in the record which would justify a reversal.
The judgment of the district court of Oklahoma county is accordingly affirmed.
BAREFOOT, J., concurs. DOYLE, J., absent.